Per Curiam
Byron East appeals the circuit court's judgment dismissing his lawsuit against Alan Earls, Jay Cassady, Donna Cayer, Raina Martin, Jackie Petri, Laura Sanning, and Hugh Kirkley. He contends the court erred in determining that his petition failed to state a claim for conversion and in failing to advise that he could amend the petition. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).